Citation Nr: 1742130	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  06-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for fibromyalgia, evaluated as 10 percent from April 1, 2005, 20 percent disabling from December 17, 2007, and 40 percent disabling from November 18, 2015.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1983 to March 2005.   

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In February 2010, the Board remanded the matter to the RO to afford the Veteran an opportunity to testify at a Board hearing.  Accordingly, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in February 2011.  A transcript of the hearing has been associated with the claims file.  Following the hearing, the undersigned VLJ held the record open for 30 days to allow for the submission of additional evidence. 

This claim was also before the Board in August 2012, at which time it was remanded for further development.  It now returns for final appellate review. 


FINDINGS OF FACT

1.  Prior to December 17, 2007, the Veteran's fibromyalgia was manifested by symptoms which required continuous medication for control.

2.  From December 17, 2007 to November 18, 2015, the Veteran's fibromyalgia was manifested by symptoms which episodic and exacerbated by overexertion.

3.  As of November 18, 2015, the maximum schedular disability rating has been assigned for the Veteran's fibromyalgia.

4.  The signs and symptoms of the Veteran's fibromyalgia are contemplated by the rating schedule.

5.  The Veteran has been employed in a full time capacity throughout the appeal period; his service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent prior to December 17, 2007, for service-connected fibromyalgia, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5025 (2016).

2.  The criteria for the assignment of a disability rating in excess of 20 percent from December 17, 2007 to November 18, 2005, for service-connected fibromyalgia, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5025 (2016).

3.  The criteria for the assignment of a disability rating in excess of 40 percent from November 18, 2015, for service-connected fibromyalgia, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5025 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.15, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis - Fibromyalgia

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

 In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5025 for fibromyalgia.  Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's like symptoms.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

Medical treatment records show that in September 2005, the Veteran was seen with complaints of fatigue, poor sleep, aches, pains, and headaches.  At that time, he reported feeling tired, neck stiffness, arthralgias, joint pain in both knees when rising from a chair and walking, myalgias in the neck and shoulder, middle-night awakening and nonrestorative sleep.  Examination showed the trigger point was positive at the occipital muscle, supraspinatus muscle, trapezius muscle, and gluteal muscle, all bilaterally.  Trigger point was negative at the greater trochanter, second costochondral junction, lateral epicondyle and medial knee, also all bilaterally.  He was prescribed medication for treatment of the disability, which was characterized as likely fibromyalgia. 

In February 2006, the Veteran was seen for a medication refill and in relation to deep vein thrombosis.  At that time, it was noted that past evaluations had suggested possible chronic fatigue and fibromyalgia.  The Veteran was biking 30 minutes a day, but noticed no improvement in sleep due to exercise.  He had no swollen joints, historically or otherwise.  

In his June 2006 substantive appeal, the Veteran described the symptoms of his disability.  He reported extreme pain throughout his body, severe fatigue, and frequent sleep disturbances.  He indicated that the symptoms occurred on a regular basis, with some days worse than others, but were happening at least half of the time.  The symptoms affected his quality of life, he reported.  Any stress caused them to increase.  He took pain medication to treat the disability.  
 
In an October 2006 VA treatment note, the Veteran indicated that he felt "achy all over," and was experiencing pain in his left shoulder, which increased with movement of his arm.  On examination, right shoulder pain was noted as well.  He was diagnosed with tendonitis of the left shoulder. 

In a January 2007 treatment note, the Veteran was seen with complaints of neck pain.  An April 2007 treatment note reveals further complaints of neck pain, which were mostly on the left side and categorized as a nuisance pain.  The Veteran also reported pain in the middle of his shoulder blades.  Later that month, his neck pain and associated paresthesias were determined to be due to degenerative changes in his neck.  

In May 2007, the Veteran was seen for complaints of pain just below his shoulder blades, which he reported had been occurring for 20 years.  Also in May 2007, he was seen for pain in the lower back, intense in nature, which radiated down his legs.  He indicated that the pain normally radiated down both his arms and legs, and was "stinging."  In November of that year, while being seen in relation to a prescription refill, he reported experiencing chronic pain.  

In December 2007, the Veteran underwent a VA fibromyalgia examination.  At that time, he indicated that he began to experience pain and fatigue in approximately 1989.  The fatigue was generalized, and constant.  The pain he experienced was centered in the knees more than other places.  He also reported headaches, as well as pain in his neck, shoulders, back and hips.  The Veteran reported that the symptoms were nearly constant, with nothing to precipitate or alleviate them.  Any kind of physical activity worsened the pain and fatigue.  The Veteran reiterated that the pain was generalized all over his body.  He denied muscle weakness, but indicated some stiffness.  He reported that he came home from work and went immediately to bed, due to fatigue.  Sleep was interrupted by headaches.  The Veteran's disability was treated with multiple medications.  He was unable to perform any kind of work at home, including yard work and housework.  He reported that, if he were to do any work around the yard or house, it would take him days to recuperate.  

On examination, trigger points were noted to be on the back of the scalp, the lateral aspect of the cervical musculature, and the top of both trapeziuses.  There was intrascapular pain and tenderness, severe tenderness of the sacroiliac joints and in the medial aspect of the lower thighs, bilaterally. The examiner also found severe tenderness in the medical aspect of both ankles.  The Veteran reported that he was working full-time as a dental lab technician, and no loss of work was found to be due to the disability.  However, it was noted that by the end of the work day, severe generalized pain, aching and severe fatigue were present.  The examiner confirmed the earlier diagnosis of fibromyalgia, and found it to be moderately severe in nature and interfering with all types of physical activity.    

In November 2008, the Veteran met with his physician to review lab results, and at that time reported pain in his joints, arms, and upper and lower back.  He denied leg pain or limb swelling at that time.  Also in November 2008, the Veteran was seen with complaints of neck pain following an extended bicycle ride.  He noted that he usually looked downward for most of the day, while working; he was looking up and forward while biking and experienced pain in doing so.  He reported aching pain in his right arm, which had worsened since he was last seen for the problem.  Neck exercises were futile in relieving pain.  

In April 2009, the Veteran was seen with complaints of pain in his legs which interrupted his sleep.  He denied fatigue, or pain in his arms or back.  The pain, which occurred after increased activity, was attributed at that time to deep vein thrombosis, a service-connected condition.

In a May 2009 treatment note, the Veteran reported right elbow pain which worsened when he golfed.  It was noted that he was golfing almost daily.  He was diagnosed with joint pain, localized in his right elbow.  Also that month, the Veteran was seen with complaints of lower back pain which had its onset while he was playing basketball. 

In a July 2009 treatment note, the Veteran reported right elbow pain.  He stated that he worked as a dental technician, so he used his right arm often while working, to the point that he was unable to extend it once his work day was done.  He reported that he had recently started playing more golf, but that he was able to extend the right arm after playing golf or when not working. 

In an August 2009 neurology consultation, the Veteran reported experiencing neck pain, knee pain, arm tingling, joint and muscle aches, headaches and irritable bowels, of a multiple year duration.  He reported having low amounts of energy.  He was diagnosed at that time with fibromyalgia. 

In March 2010, the Veteran was seen with complaints of headaches, and noted that he was "typically always fatigued" and that the condition was worsening.  The examiner was unable to determine the etiology of the headaches at that time. 

In April 2010, the Veteran was seen for pain in his lower leg, which was determined to be due to his service-connected deep vein thrombosis. 

The Veteran was seen in June 2010 following an MRI of his right knee.  At that time, examination revealed no fatigue, or any pain in the neck, arms, upper or lower back. 

In August 2010, the Veteran was seen with complaints of body aches, nausea and fatigue of 3 days' duration.  He denied any arm, back, or leg pain.  He was diagnosed with myalgia and myositis.  A treatment note later that month showed the Veteran was still golfing.  He was also seen in August 2010 with complaints of right knee pain, in the area around the knee cap, which occurred whenever he was doing squats, walking down stairs, or biking for over 10 miles.  

In October 2010, the Veteran was seen for nasal congestion.  At that time, he expressly denied experiencing pain in his arms, upper and lower back, and his legs.  Also that month, he was seen for lower back pain of a 3-week duration, which began after he physically removed a bush in his yard.  The back pain was noted to be exacerbated by golfing.  

The Veteran was seen in December 2010 with complaints of joint pain, localized in the knee.  

In January 2011, the Veteran reported that he had been playing basketball and, as a result, was experiencing pain in his knee.  

At the February 2011 hearing, the Veteran testified that he felt tired when waking up each day.  He indicated that he looked forward to going to work, but could not get out of bed.  When at work, he was usually sitting at a desk or working with his hands, which he felt shouldn't make him as tired as he was.  He indicated that he was unable to sleep through the night due to the pain of the condition.  The pain was also present when awake-he described having to sit in awkward positions while watching television, just to avoid the pain.  Walking made his shoulders hurt.  Walking around the block was exhausting, which prevented him from performing chores such as walking his dogs.  The Veteran indicated that the pain was all over his body, with specific concentration in his legs and shoulders.  He experienced an acute pain whenever he was touched, which made him edgy around people because he was unsure if they were going to touch him and cause pain.  He described flare-ups of pain which warranted the use of stronger, narcotic medication for treatment.  The pain was spread throughout his body, he indicated, from front to back, on both sides.  

The Veteran's wife testified that he was consistently exhausted and had missed work as a result.  She indicated that he had no energy and fell asleep in the middle of sentences.  He was having memory problems due to how tired he was.  She described incidents also where she would bump into the Veteran while in bed, specifically his knees, ankles and shoulders, and he would jolt awake from pain.  As for chores around the house, she indicated that the Veteran could no longer perform such activities.  She treated his pain with remedies such as heat and special pillows, but it seemed to her to be all over his body regardless.  She testified that the Veteran had described his pain as a deep muscle ache, throughout his body.  

In April 2011, the Veteran was seen for a medication refill.  At that time, he reported experiencing "body aches" for years.  The diagnosis of fibromyalgia was confirmed. 

In June 2011, the Veteran reported episodes of lower back pain.  He indicated that the pain was worsened by recent travel to Illinois, golfing and lifting.  He was diagnosed with sciatica at that time and given stretching exercises to combat the pain. 
In July 2011, the Veteran was seen for a generalized appointment related to monitoring of his medications.  At that time, he reported that his pain was a zero on a 1 to 10 scale, and was found to be pain free.  Also that month, he was seen for left toe concerns following a possible insect bite. He indicated at that time that he was exercising on a regular basis, by riding an elliptical machine 3 times a week.  He expressly denied any generalized pain or fatigue.  

In December 2011, the Veteran was seen for a stomach rash.  He reported that he was still exercising regularly, and continued to use an elliptical 3 days per week.  He expressly denied generalized pain and fatigue, and his musculoskeletal system was found to be normal.  

In January 2012, the Veteran was seen with complaints of right knee pain.  In April 2012, while being seen at VA, he expressly denied any localized joint pain.  In October of that year, he again reported right knee pain.

In November 2013, the Veteran was seen for right elbow pain.  In April 2014, he was seen with complaints of lower back pain, which had been ongoing for many years and was located in the left lower back.  The pain radiated down the left buttocks and the left leg.  He was diagnosed with lumbago and prescribed pain medication.  

In October 2014, the Veteran was seen for "golfer's elbow," at which time he indicated that he experienced cubital tunnel syndrome symptoms after working with his elbows flexed.  He also indicated that if he rode his bicycle for a long period of time, such symptoms would also occur.   

In January 2015, the Veteran was seen with complaints of neck pain.  He indicated that the condition was getting progressively worse and extended to his upper extremities.  He indicated that he worked as a dental technician and was hunched over for most of his work day, which he found to exacerbate his symptoms.  

In November 2015, in response to the Board's August 2012 remand, the Veteran underwent a VA fibromyalgia examination.  At that time, the Veteran reported that he was normally achy and tired.  His back, elbows and shoulders felt heavy.  He indicated that when he came home from work, he wanted to just watch television and go to sleep.  He stated that he felt the condition was getting worse, but could not articulate how.  He reported throbbing headaches when he wakes up, most mornings.  The examiner noted that the Veteran required medication for control of his symptoms.  He was not undergoing treatment for the disability, and his symptoms were not refractory to therapy.  On examination, the examiner found that the Veteran experienced widespread musculoskeletal pain, fatigue, sleep disturbances, and headaches.  The musculoskeletal pain involved all of his joints, and the headaches occurred 5 days a week, in the back of his head, of a sharp intensity.  The Veteran was unable to sleep through the night.  The symptoms were constant, or nearly constant.  No trigger points for pain were present.  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to fibromyalgia at that time.  The examiner further found that the Veteran has never had any incapacitation, characterized as required bed rest or treatment by a physician, for his disability.   

Prior to December 17, 2007

For the period prior to December 17, 2007, the Veteran's fibromyalgia is rated at 10 percent disabling.  A 10 percent rating is assigned when symptoms such as musculoskeletal pain, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, are managed by continuous medication.  A higher, 20 percent rating is warranted when such symptoms are episodic, with exacerbations that are precipitated by environmental or emotional stress or by overexertion, but are present at least one-third of the time. 

Based on the evidence of record, the Board finds that the Veteran's fibromyalgia has not been manifested by episodic symptoms with exacerbations often precipitated by environmental or emotional stress or by overexertion at any time prior to December 17, 2007.  The symptomology for the period on appeal included fatigue, stiffness, sleep disturbances, and pain in the back and joints; nevertheless, such symptomatology is contemplated by the assigned 10 percent disability rating.  Notably, in his June 2006 substantive appeal, the Veteran reported that his symptoms occurred at least half of the time, and that stress caused them to increase.  However, the contemporaneous medical records at that time show that he was biking 30 minutes a day, which although it was not improving his sleep, there was no note of such exertion exacerbating his symptoms.  The Veteran treated his symptoms with continuous medication.  As a result, an initial rating in excess of 10 percent for the period from April 1, 2005 to December 2007, for fibromyalgia, is denied. 

From December 17, 2007 to November 18, 2015

As concerns the second segment of the Veteran's appeal period, from December 17, 2007 to November 18, 2005, a review of the evidence shows that a preponderance of the evidence weighs against the claim of entitlement to a disability rating for fibromyalgia in excess of 20 percent.  As noted above, a 20 percent disability rating is warranted for fibromyalgia with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.

The record clearly shows that the Veteran's symptoms were manifested by widespread pain, sometimes with fatigue and sleep disturbance, which warrant a 20 percent rating.  A rating in excess of that number, however, is not warranted based on the evidence of record.  Such a rating is assigned for such symptoms, but only when such symptoms are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a, DC 5025.  The Board acknowledges that the evidence of record during this time period documents that the Veteran's fibromyalgia resulted in ongoing symptoms, generally and primarily reported as pain.  To the extent the Veteran's symptoms could be considered constant, or nearly so, the evidence of record also documents that the Veteran reported at various times throughout the period that he was pain free.  

Further, many of his established complaints of pain are for joints or conditions that the Veteran has been granted service connection for, independent of his fibromyalgia.  For instance, multiple treatment records from the period on appeal show the Veteran reported headaches, pain in his shoulders, back, elbow and knees.  Symptoms affecting each of these joints, as well as his headaches, are contemplated by separately service-connected disabilities such as bilateral deep vein thrombosis, right rotator cuff strain with impingement, tendonitis, right lateral epicondylitis (tennis elbow), spondylosis of the lower back, right knee chip fracture, and vascular headaches.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14; see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  

However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  Here, there is no evidence that the Veteran experiences symptoms which warrant a combined rating. 

In addition, the record shows that the symptoms specifically related to the Veteran's fibromyalgia were alleviated and controlled with prescription pain medication; as such, his symptoms from December 17, 2007 to November 18, 2015 do not appear to be refractory to therapy.  See 38 C.F.R. § 4.71a, DC 5025.  As such, the Board finds that an increased disability rating in excess of 20 percent is not warranted for this period.

Finally, in finding that a higher rating is not warranted, the Board has considered the lay statements of the Veteran and his wife, describing the symptoms he experienced.  The Veteran and his wife are competent to report the symptoms that they experience or observe.  Goss v. Brown, 9 Vet. App. 109, 113 (1996).  The Board notes that the Veteran reported at the December 2007 VA examination that he experienced nearly-constant symptoms of fibromyalgia, which were impossible to alleviate and worsened by any kind of physical activity.  He indicated that he went straight home after work and went straight to bed due to fatigue.  He indicated that he was unable to do any yardwork or housework and, if he were to do so, it would take him days to recover.  Similarly, at the February 2011 hearing before the undersigned, both the Veteran and his wife testified that he was constantly in pain and unable to perform simple tasks such as walking his dogs or simply walking around the block.  The Veteran's wife testified that he mostly stayed on the couch and used heating pads to alleviate his symptoms. 

However, the Board does not find their recitation of the symptoms to be credible, as it is in direct conflict with other evidence of record.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Layno, supra.  In finding that the Veteran's statement and those of his wife are not credible, the Board affords such statements little probative weight.

Here, while the Veteran indicated in December 2007 that he was unable to perform yardwork or housework, and that doing so would exhaust him for days, the evidence of record shows that he was able to ride a bicycle for an extended period, and played recreational basketball.  By May 2009, he was golfing almost daily and was treated for a basketball injury.  Similarly, at the February 2011 hearing, the Veteran and his wife indicated that he was barely able to do much other than sit uncomfortably on the couch and avoided walking.  However, the medical evidence of record showed that he was playing basketball the month before testifying.  Three months after the hearing, the Veteran was treated for lower back pain that had been exacerbated by golfing and travel.  He later indicated on multiple occasions that he was using an elliptical machine to exercise 3 times a week.

In the present case, the Board does not find the Veteran's statements and those of his wife regarding his symptoms to be credible because they are contradicted by the contemporaneous medical evidence.  Instead, the Board finds that the contemporaneous, objective medical records are more probative and indicate that the Veteran's fibromyalgia symptoms did not warrant a rating in excess of 20 percent at any time between December 17, 2007 and November 18, 2015. 

As of November 18, 2015

For the period subsequent to November 18, 2015, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 40 percent evaluation for fibromyalgia, and no higher, is warranted under Diagnostic Code 5025. 38 C.F.R. § 4.3.  As noted above, this is the maximum schedular rating available under Diagnostic Code 5025.

Specifically, during the November 2015 examination, the examiner found that the Veteran experienced widespread musculoskeletal pain, fatigue, sleep disturbances and headaches.  Such symptoms were determined to be constant, or nearly constant.  Therefore, the Board finds that the criteria for a 40 percent rating are met. 

The Board has also considered the Veteran's statements regarding the severity of his fibromyalgia.  He contends that his fibromyalgia is far more disabling than the 40 percent rating which was assigned.  However, the evidence shows that symptomatology associated with the Veteran's fibromyalgia most nearly approximates the schedular criteria associated with the 40 percent rating throughout the appeal period.  He reported, and the November 2015 examination confirmed, constant symptoms, which are encompassed by the 40 percent rating under Diagnostic Code 5025.  The Veteran is in receipt of the maximum rating for fibromyalgia, which is recognition that his symptoms are severe.

As the 40 percent rating assigned for the Veteran's fibromyalgia from November 18, 2015 is the maximum schedular rating available under Diagnostic Code 5025, the Veteran may only receive a rating in excess of 40 percent by either an analogous rating under a different diagnostic code, or on an extraschedular basis.

However, as fibromyalgia is specifically listed in the rating schedule, it may not be rated by analogy under a different diagnostic code.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015)(when a condition is specifically listed in the rating schedule, it may not be rated by analogy).  Therefore, no other diagnostic codes are potentially applicable which might afford a higher rating on an alternative basis.

Turning then to an increased rating on an extraschedular basis, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  Under that regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning, supra.

The United States Court of Appeals for Veterans Claims (Court) has promulgated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In the present case, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  As discussed above, the manifestations of the Veteran's service-connected fibromyalgia are fully contemplated by the schedular criteria. In particular, the rating criteria specifically contemplate the Veteran's widespread musculoskeletal pain, fatigue, and sleep disturbances.  The Veteran has not suggested the presence of symptoms outside of the scope of the schedular criteria.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Because the schedular rating criteria are adequate to rate the Veteran's fibromyalgia, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  The Board therefore finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  Indeed, the Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for those disorders.  See Doucette, supra.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

Analysis - TDIU

In March 2015, the RO sent the Veteran a letter, informing him that he may be eligible for entitlement to TDIU, based on his service-connected disabilities.  The Veteran was asked, if he believed that he was entitled to such, to return a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).   The Veteran did not do so; regardless, the claim for TDIU has been properly certified to the Board and it will determine the claim based on the evidence of record.  

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

As of March 2015, the Veteran was service-connected for major depression, evaluated at 50 percent disabling; irritable bowel syndrome with gastroesophageal reflux disease and hiatal hernia, evaluated at 30 percent; status post splenectomy, evaluated at 20 percent;  right popliteal deep vein thrombosis, evaluated at 20 percent; fibromyalgia, evaluated at 20 percent as of December 17, 2007 (and raised to 40 percent on November 18, 2015); right rotator cuff strain with impingement, evaluated at 20 percent; right lateral epicondylitis, evaluated at 10 percent; tendonitis, Achilles tendon right, evaluated at 10 percent; recurrent peripheral vestibulopathy, evaluated at 10 percent; tinnitus, evaluated at 10 percent; temporomandibular disorder with bruxism (TMJ), evaluated at 10 percent; left leg deep vein thrombosis, evaluated at 10 percent; and right knee chip fracture, amputation tip of left ring finger, synovial node post traumatic, spondylosis low back, bilateral hallux valgus with degenerative arthritis and right foot plantar fasciitis, recurrent bronchitis, anal fistula, erectile dysfunction, idiopathic thrombocytopenic purpura with confirmed factor V Leiden, abdominal scar status post splenectomy, bilateral plantar warts, vascular headaches, and trigger finger, all of which are evaluated at 0 percent, or noncompensable.  Such disabilities resulted in a combined disability rating of 90 percent.  38 C.F.R. § 4.25.  Therefore, the Veteran meets the schedular threshold criteria for consideration of a TDIU.  Consequently, the remaining inquiry is whether such service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his educational and occupational background.
With regard to the Veteran's education, the record shows that he obtained an associate's degree in the dental field.  As concerns his work history, the Veteran is employed as a dental lab technician at the Air Force base where he receives most of his medical treatment, and has worked there since at least 2005. 

The pertinent evidence in this case shows that in February 2011 the Veteran testified that, on most days, he woke up tired and did not want to get out of bed to go to work.  He stated that, while at work, he became exhausted easily.  His wife testified that he missed work and was constantly exhausted.

In November 2015, the Veteran underwent 21 separate VA examinations in regard to the current state of his multiple service-connected disabilities.  The examiners were each asked to address the impact of the specific disability on the Veteran's ability to perform occupational tasks.  They found that there was no impact on the Veteran's occupational tasks from his ankle, feet, warts, purpura, erectile dysfunction, scars, anal fistula, TMJ or tinnitus.  The examiners did find, however, that his remaining service-connected disabilities each had some impact on the Veteran's ability to work, ranging from difficulty lifting objects due to his back or shoulder, to missing work due to headaches or irritable bowel syndrome.  However, when asked to address the impact of these conditions as a whole, the examiners each determined that the Veteran was able to work and had maintained steady employment as a dental lab technician for 10 years, in spite of his disabilities.  

The examiner addressing his back and shoulder indicated that even though the Veteran had to take off work due to tightness in his lower back, and couldn't lift heavy things at work, he was still able to work.  The examiner evaluating his elbow and forearm conditions noted that the Veteran experienced numbness and would have to take breaks from working, and that used knee pads and arm pads when working.  The examiner evaluating his irritable bowel syndrome, DVT, pulmonary conditions, esophageal conditions and headaches indicated that the Veteran's job was mostly sedentary and noted that he was able to maintain employment for the past 10 years in spite of such disabilities.  The psychiatrist who evaluated his major depression concluded that there was no severe effect on his occupational functioning due to the disability.  
When opining on the impact of all of the Veteran's service-connected disabilities, collectively, on his ability to work, the fibromyalgia examiner found that the conditions had not changed in severity or worsened over time to the point that the Veteran was prevented from maintaining employment.  The examiner noted that there were certain service-connected disabilities for which the Veteran sought no treatment.  Overall, the examiner noted that despite his multiple service-connected disabilities, the Veteran was able to maintain full-time employment as a dental technician for the pervious ten years.  Thus, there was no significant evidence available that indicated that the Veteran's service-connected disabilities, singularly or cumulatively, rendered him unemployable. 

Thus, the Board finds that the evidence does not demonstrate that the Veteran is unable to obtain or maintain gainful employment as a result of service-connected disabilities. In fact, he is shown to be employed full time and no evidence has been provided to indicate that his employment is not substantially gainful.  Although one of the November 2015 VA examiners noted the Veteran reported his employer allowed him employment accommodations such as knee pads and arm pads to help with is work, and even when considering the evidence that the Veteran takes multiple days off of work due to his disabilities, there is no indication that he is limited to employment in a protected environment or a sheltered workshop.  

The evidence demonstrating that the Veteran is presently employed and the multiple opinions of record as to his ability to work are found to be persuasive.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities, and the claim for a TDIU rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a higher initial evaluation for fibromyalgia, evaluated as 10 percent from April 1, 2005, 20 percent disabling from December 17, 2007, and 40 percent disabling from November 18, 2015, is denied.

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


